In The

Court of Appeals

Ninth District of Texas at Beaumont


____________________

NO. 09-05-227 CV

____________________


RONALD EDWIN DUNCAN, Appellant


V.


BRETT PEABODY, Appellee




On Appeal from the 221st District Court
Montgomery County, Texas

Trial Cause No. 04-06-05037 CV




MEMORANDUM OPINION
 On June 23, 2005, we informed the parties that our jurisdiction was not apparent
from the notice of appeal, and notified them that the appeal would be dismissed for want
of jurisdiction unless we received a response showing grounds for continuing the appeal. 
The appellant did not file a response.
	The notice of appeal seeks to appeal "the denial of citation" in a petition for
removal of an Assistant District Attorney. No appealable order has been signed by the trial
court.  See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). (1)  The appeal
is dismissed for want of jurisdiction.
	APPEAL DISMISSED FOR LACK OF JURISDICTION.
 
								___________________________
									HOLLIS HORTON
										Justice

Opinion Delivered August 11, 2005
Do Not Publish
Before McKeithen, C.J., Kreger and Horton, JJ.

















1. It appears the appellant may have filed a petition to remove an assistant district
attorney as one might petition to remove an elected county officer.  The order signed by
the trial court does not dismiss the case.  We note, however, that no appeal may be taken
from a dismissal of a petition to remove the elected district attorney where the trial court
refused to issue citation.  See Tex. Loc. Gov't Code Ann. § 87.016 (Vernon 1999).